            Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

AUSTIN CYCLE IMPORTS, LLC DBA                  §
URBAN MOTORSPORTS                              §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §     CIVIL ACTION NO. 20-cv-00782-RP
                                               §
GENUINE SCOOTERS, LLC                          §
                                               §
               Defendant.                      §

                       PLAINTIFF’S FIRST AMENDED COMPLAINT

       TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiff Austin Cycle Imports, LLC dba Urban Motorsports files this First Amended

Complaint, complaining of Defendant Genuine Scooters, LLC, and in support thereof, would

respectfully show the Court as follows:

                                                 I.
                                               PARTIES

       1.      Plaintiff Austin Cycle Imports, LLC dba Urban Motorsports (“Plaintiff” or “Urban

Motorsports”) is a Texas Limited Liability Company doing business in the State of Texas.

       2.      Defendant Genuine Scooters, LLC (“Defendant” or “Genuine Scooters”), is a

Nevada Limited Liability Company which has engaged in business in the State of Texas and which

does not maintain a regular place of business in the State of Texas and has not designated or

maintained a resident agent for service of process in the State of Texas. This proceeding arises

out of business done by Defendant in Texas. Defendant’s home office is located at 2700 W Grand

Ave, Chicago, IL 60612-1118. Service on Defendant can be effected by service upon the Texas




PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 1
            Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 2 of 9




Secretary of State in accordance with TEX. CIV. PRAC. & REM. CODE § 17.044(b) and § 17.045(a).

Defendant has appeared herein and is before the Court for all purposes.

                                                  II.
                                     JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over the claims described in this

Complaint pursuant to 28 U.S.C. § 1441, because there is diversity of citizenship between the

parties, as referenced in Defendant’s Motion to Dismiss. Specifically, Defendant is a Nevada

limited liability corporation with its principal place of business located at 2700 W. Grand Avenue

in Chicago, Illinois 60612. Defendant has a single member: Scooterworks Holdings LLC. The

members of Scooterworks Holdings, LLC are all citizens of states other than Texas. Those

members are: Scooter Works USA Inc., an Illinois corporation with its principal place of business

in Illinois; Jennifer McCaleb, an individual and citizen of Illinois; Chicago Associates, Inc., an

Illinois corporation with its principal place of business in Illinois; Randall Burkard, an individual

and citizen of New York; Dorothy Hanley Trust, an Illinois trust whose trustee is a citizen of

Illinois; Karen Smith Trust, an Illinois trust whose trustee is a citizen of Illinois; Paul Leinwand,

an individual and citizen of Illinois; and Steven A. Torok, an individual and citizen of Michigan.

Genuine is thus a citizen of Illinois, New York, and Michigan. Thus, complete diversity of

citizenship exists as Plaintiff is a citizen of Texas and Defendant is a citizen of Illinois, New York,

and Michigan. Moreover, the amount in controversy threshold is met because Plaintiff’s damages

are in excess of $200,000.

       4.      This Court has personal jurisdiction over Defendant because it has continuously

and systematically performed a substantial amount of business within the state of Texas and is

being sued herein for conduct that occurred within the state of Texas. Accordingly, this Court has

both general and specific jurisdiction over the Defendant.


PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 2
             Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 3 of 9




        5.      Venue is proper in the United States District Court for the Western District of Texas

pursuant to 28 U.S.C. § 1391(b)(2) because all or a substantial part of the events that comprise

Plaintiff’s claims occurred in this district.

                                                 III.
                                                FACTS

        6.      Defendant is a manufacturer and distributor of scooters, with over 200 franchised

dealers throughout the United States. Urban Motorsports is one of Defendant’s franchised dealers

in Austin, Texas. For years, Defendant has represented to its franchised dealers, including Urban

Motorsports, that it would begin carrying an electric scooter as part of its product line, given the

significant demand for same around the country, and particularly in the Austin area. Given the

amount of competition for scooters in Austin – with both other scooter dealers and ride-sharing

companies – the failure to offer an electric product has severely impacted Urban Motorsports’

business.

        7.      In or around April 2018, at its annual dealers meeting in Chicago, Defendant

specifically represented that it would soon be distributing an electric product from an overseas

manufacturer called NIU. According to Defendant, it would be the U.S. distributor for NIU’s

electric line of scooters. And according to Defendant, these scooters would be available for sale in

Defendant’s dealerships by August of 2018, including Urban Motorsports. Based on these express

representations, Urban Motorsports began promoting the NIU-branded electric scooters to its

customers, and even took several deposits to purchase NIU models during that period. In

reasonable reliance on these representations, Urban Motorsports also decided to forego entering

into relationships with other manufacturers of electric scooters, including Genzie, Elby, Super 73,

Monday Motorbikes, and OneWheel – to sell their electric line of scooters.




PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 3
            Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 4 of 9




       8.      Despite these express representations, many months later, Defendant had still not

begun delivering NIU scooters to its dealers as promised. Thus, on or about April 3, 2019, Urban

Motorsports emailed its dealer rep with Defendant, Dorothy Hanley, to inquire yet again as to the

status of the NIU scooter delivery. On or about April 13, 2019, Ms. Hanley responded to this

inquiry. Ms. Hanley represented that Defendant was NIU’s “partner,” as well as “NIU’s distributor

in the U.S.,” which acts “as a clearing house for all scooters that NIU sells in the U.S.” Ms. Hanley

further represented that “two models of NIU’s electric scooters…will be ready for production by

the end of April [2019],” and that Defendant “hoped to have them produced and shipped to

[Defendant] in May [2019], which lands them in dealerships around the end of June [2019].”

According to Ms. Hanley, the hold up in delivering the scooters to its dealers were “issues

surround[ing] NHTSA and NIU’s WMI,” and “NIU finally has all matters resolved and we look

forward to having scooters this summer.” At no time did Defendant ever caution that the delivery

of NIU scooters to its dealerships was contingent on other events or conditions, nor did it caution

that the deliveries would be delayed, but in fact expressly represented that all obstacles to delivery

were resolved and that delivery was imminent. Thus, once again in reasonable reliance on these

representations, Urban Motorsports declined opportunities to enter into agreements with other

electric scooter manufacturers.

       9.      In June of 2019, an NIU representative traveled to Austin to look at Urban

Motorsports’ facilities, and again led Urban Motorsports to believe that it would soon be selling

NIU product. Specifically, Joseph Constanty visited with Urban Motorsports twice during a 48

hour period and even met with Urban Motorsports for celebratory drinks, after telling Plaintiff the

scooters in question would soon be delivered. Urban Motorsports agreed to his request to spend

thousands of dollars to dissect and remodel Urban Motorsports’ showroom to match the renderings



PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 4
              Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 5 of 9




he shared with Urban Motorsports. However, contrary to Defendant’s representations, the scooters

in question were never delivered.

        10.     On or before November 2019, instead of providing the NIU electric product to

Urban Motorsports to market and sell at its dealership as promised, at least 1,000 of these electric

scooters promised to Urban Motorsports were sold and delivered by Defendant to a ride sharing

company in Austin called Revel Transit, Inc. (“Revel”). It appears that another 1,000 of the electric

scooters were delivered to Revel sometime in 2020. And despite the fact that the NIU electric

scooter have still not been delivered to Urban Motorsports as promised, Defendant is currently

marketing NIU’s electric product on its website, at http://www.genuinescooters.com/. A

screenshot of same is set forth herein below:

Thus,                                                                                                Urban




Motorsports has not only forgone opportunities to enter into agreements with other manufacturers

to sale electric scooters in the Austin area, but it has also lost profits for the sale of electric scooters


PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 5
             Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 6 of 9




to both Revel and the Austin public, resulting in hundreds of thousands of dollars in lost profits.

Id.

                                                  IV.
                                                FRAUD

       11.       Urban Motorsports hereby incorporates the facts alleged above. Defendant made

repeated representations to Urban Motorsports that NIU electric product would be delivered to

Urban Motorsports for sale at is Austin dealership. Specifically, Defendant represented:

             •   In or around April 2018, at its annual dealers meeting in Chicago, Defendant

                 specifically represented that it would soon be distributing an electric product from

                 an overseas manufacturer called NIU. According to Defendant, it would be the U.S.

                 distributor for NIU’s electric line of scooters. And according to Defendant, these

                 scooters would be available for sale in Defendant’s dealerships by August of 2018,

                 including Urban Motorsports.

             •   And in April 2019, Defendant expressly represented NIU was Defendant’s

                 “partner,” and that Defendant was “NIU’s distributor in the U.S.,” which acts “as a

                 clearing house for all scooters that NIU sells in the U.S.”

             •   Defendant’s expressly represented that NIU’s electric scooter product would be

                 “ready for production by the end of April [2019]” and “shipped to [Defendant] in

                 May [2019], which lands them in dealerships around the end of June [2019]”

       12.       Defendant’s representations were material to the dealings between Urban

Motorsports and Defendant. Said representations were false and Defendant knew that such

representations were false or made them recklessly, as a positive assertion, without knowledge of

their truthfulness, despite Defendant’s superior or one-side knowledge of the delivery schedule of

NIU product. At the time the statements were made, Defendant had no intention of actually

PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 6
             Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 7 of 9




performing in the future, as evidenced by the fact that instead of delivering the electric scooters to

Urban Motorsports in the Summer of 2019, Defendant instead delivered at least 1,000 electric

scooters to a competitor, Revel, on or before November 2019. The representations were made with

the intent that Urban Motorsports would act upon them. Urban Motorsports did, in fact, act and

rely on the representations of Defendant to its detriment, refusing to enter into agreements with

other manufacturers to sell electric product, and making expensive changes to its showroom. Urban

Motorsports has sustained actual economic damages because of the fraud perpetrated by Defendant,

including lost profits. Urban Motorsports seeks to recover its actual damages, and exemplary

damages pursuant to Chapter 41 of the Texas Civil Practice and Remedies Code.

                                                  V.
                                 NEGLIGENT MISREPRESENTATION

       13.       Urban Motorsports hereby incorporates the facts alleged above. Defendant made

repeated representations to Urban Motorsports in the course of the Defendant’s business or in a

transaction in which the Defendant had an interest. Specifically, Defendant represented:

             •   In or around April 2018, at its annual dealers meeting in Chicago, Defendant

                 specifically represented that it would soon be distributing an electric product from

                 an overseas manufacturer called NIU. According to Defendant, it would be the U.S.

                 distributor for NIU’s electric line of scooters. And according to Defendant, these

                 scooters would be available for sale in Defendant’s dealerships by August of 2018,

                 including Urban Motorsports.

             •   And in April 2019, Defendant expressly represented NIU was Defendant’s

                 “partner,” and that Defendant was “NIU’s distributor in the U.S.,” which acts “as a

                 clearing house for all scooters that NIU sells in the U.S.”




PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 7
                 Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 8 of 9




                 •   Defendant’s expressly represented that NIU’s electric scooter product would be

                     “ready for production by the end of April [2019]” and “shipped to [Defendant] in

                     May [2019], which lands them in dealerships around the end of June [2019]”

           14.       These representations were intended for the guidance of others, particularly, Urban

Motorsports. Defendant did not exercise reasonable care or competence in obtaining or

communicating the information. Urban Motorsports did, in fact, rely on the representations of

Defendant to its detriment, refusing to enter into agreements with other manufacturers to sell

electric product and making expensive changes to its showroom. Urban Motorsports has sustained

actual economic damages because of the representations perpetrated by Defendant, including lost

profits.

                                                      VI.
                                                     PRAYER

           WHEREFORE, Plaintiff prays that Defendant answer herein, and that judgment be entered

in favor of Plaintiff and against Defendant, as follows:

           1.        For actual damages;

           2.        For exemplary damages;

           3.        For lost profits;

           4.        For pre and post judgment interest;

           5.        For all costs of court; and

           6.        For such other and further relief, at law or in equity, to which Plaintiff may show

                     itself to be justly entitled.




PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 8
           Case 1:20-cv-00782-RP Document 6 Filed 09/14/20 Page 9 of 9




                                               Respectfully submitted,

                                               /s/ Brandon L. Starling
                                               Brandon L. Starling
                                               State Bar No. 24047556
                                               bstarling@shackelford.law
                                               Timothy D. Zeiger
                                               State Bar No. 22255950
                                               tzeiger@shackelford.law
                                               Susan G. White
                                               State Bar No. 00788658
                                               swhite@shackelford.law

                                               SHACKELFORD, BOWEN, MCKINLEY &
                                               NORTON, LLP
                                               111 Congress Ave., Suite 1070
                                               Austin, Texas 78701
                                               (512) 469-0900 – Telephone
                                               (512) 469-0930 – Facsimile

                                               ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

       I certify that the foregoing was served upon all counsel of record via CM/ECF filing in
accordance with the Federal Rules of Civil Procedure on September 14, 2020.

                                               /s/Brandon S. Starling
                                               Brandon S. Starling




PLAINTIFF’S FIRST AMENDED COMPLAINT – Page 9
